Citation Nr: 1037926	
Decision Date: 10/07/10    Archive Date: 10/15/10

DOCKET NO.  07-02 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II 
due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Young


INTRODUCTION

The Veteran had active military duty from January 1967 to October 
1968.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran contends that he has diabetes mellitus, type II due 
to exposure to herbicides while serving in the Republic of 
Vietnam.  Service records confirm the Veteran service in Vietnam.  
The RO denied the Veteran's claim for service connection for 
diabetes mellitus, type II due to Agent Orange exposure because 
he has a clinical diagnosis of type I diabetes mellitus, and not 
type II.  

Service treatment records and medical reports show no history, 
complaints, treatment or diagnosis of diabetes mellitus, type I 
or II and no elevated blood sugars, during active military 
service.  The Veteran asserts that he was diagnosed with diabetes 
by VA in 1976.  In April 2006 VA conducted a compensation 
examination to confirm whether the Veteran has or had diabetes 
mellitus, type I or type II.  VA physician in April 2006 reviewed 
the Veteran's computerized records and noted that the Veteran was 
followed in the diabetic clinic with a diagnosis of type I 
diabetes mellitus.  The physician reported that the diagnosis was 
per the endocrinologists who are specialists in diabetes.  She 
further stated that there are some laboratory tests that are 
suggestive of diabetes type I verses type II, but such tests are 
only good in early diabetic patients and not in patients that 
have been treated for diabetes for thirty-five plus years.  She 
noted that "If there are any records in his C-file concerning 
his initial diagnosis of diabetes, this may be helpful."  As 
noted above, the Veteran asserts he was diagnosed with diabetes 
by VA in 1976.  He also indicated treatment from VA Medical 
Center (VAMC) from 1976 to 2005.  It appears from the record that 
the Veteran has received ongoing treatment from VA for his 
diabetes since 1976 to the present time.  A substantial portion 
of these records have not been associated with the claims folder.

Contained in the claims folder are VA treatment records dated in 
2005 and 2006.  There is no indication that records from 1976 
through 2004 and from August 2006 to the present have been 
requested.  VA has constructive knowledge of documents generated 
by VA medical facilities even if the said records are not 
physically part of the claims folder.  Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  In a precedent opinion, the VA General Counsel 
held that when a decision is entered on or after July 21, 1992, a 
failure to consider records which were in VA's possession at the 
time of that decision, although not actually in the record before 
the RO, may constitute clear and unmistakable error, if such 
failure affected the outcome of the claim.  VAOPGCPREC 12-95.  
Thus, on remand, the RO should obtain all outstanding pertinent 
medical records from VAMC in Jackson following the procedures 
prescribed in 38 C.F.R. § 3.159 (2009) as regards requesting 
records from Federal facilities.

In addition, the claims folder contains a Social Security 
Administration (SSA) data inquiry, which appears to indicate that 
the Veteran was denied supplemental security income (SSI) 
benefits by SSA.  Because the SSA records may be pertinent to the 
central issue in this case, that is whether the Veteran has 
diabetes, type I and or type II, on remand the RO should obtain 
the SSA records.  The Court has held that SSA decisions are not 
controlling for VA purposes, but they are pertinent to the 
adjudication of a claim for VA benefits and VA has a duty to 
assist the Veteran in gathering such records.  See Murincsak v. 
Derwinski, 2 Vet. App. 363, 370-372 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's outstanding 
treatment records since 1976 from the Jackson 
VAMC.  If such efforts prove unsuccessful, 
documentation to that effect should be added 
to the claims folder.

2.  The RO must take appropriate steps to 
contact SSA and make as many attempts as 
necessary to obtain any records pertinent to 
the Veteran's award or denial of SSA 
benefits, including any decisions and/or 
determinations, and all supporting medical 
documentation utilized in rendering the 
decision.  Any such records should be 
associated with the claims folder and any 
negative search must be documented in the 
claims folder.

3.  After completion of the above, the RO 
should review the expanded record and 
readjudicate the claim for service connection 
for diabetes mellitus, type II.  If any 
benefit sought is not granted in full, the 
Veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the case 
should be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).


